Title: Thomas Jefferson to Erastus Granger, 23 January 1810
From: Jefferson, Thomas
To: Granger, Erastus


          
             
                     Monticello 
                     Jan. 23. 1810.
          
            
		   Th: Jefferson presents his compliments to mr Granger with his thanks for the two specimens of Indian eloquence which he was pleased to send him, & are safely recieved. they are both of a very high order of merit, & especially that of Red Jackett. he is very sensible of this mark of attention from mr Granger & of the kind sentiments expressed in his letter 
		   & prays him to accept the assurances of his great esteem & respect.
        